Citation Nr: 1326924	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence. 

This case was previously before the Board in March 2012 and remanded in order to obtain updated VA treatment records.  Unfortunately, the requested records were not associated with the claims file, and regrettably additional remand is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This claim was previously remanded by the Board in March 2012.  A previous remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As will be discussed below, the Board finds the remand orders were not substantially complied with and additional remand is required.  See D'Arie's v. Peake, 22 Vet. App. 97 (2008).

In the March 2012 remand the Board requested updated VA treatment records be associated with the claims file, and specifically requested records from the Central Texas VA medical system from April 2008 to present.

Review of the record reveals some updated VA treatment records were associated with the claims file upon remand.  Specifically Temple VA medical center records from March 2012 through September 2012 were associated with the record. 

There is notation in the claims file that treatment records from the Central Texas VA medical center from June 2008 through March 2012 were obtained.  These records are also listed in the evidence section of the November 2012 supplement statement of the case, and even discussed in the reasons and bases section.  The Board has thoroughly reviewed both the Veteran's physical claims file, as well as his file on the "Virtual VA" system in hopes of reviewing these identified Central Texas treatment records.  Unfortunately, these records are not included in the claims file currently before the Board.  Instead, a screen shot suggests these records were incorrectly associated with the claims file of another veteran.

While the Board greatly regrets the additional delay that will be caused by an additional remand, it is incumbent on the Board to review all evidence considered by the RO.  Because the previous remand directives were not completed and the identified records were not associated with the file before the Board, the Board is compelled to again remand the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the identified treatment records from the Central Texas VA medical center from Just 2008 through March 2012, as well as any additional VA treatment records from March 2012 to present and associate them with the Veteran's claims file.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


